                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOSHUA NICHOLSON,                      )
                                       )
                Plaintiff,             )
                                       )
                v.                     )           1:19cv585
                                       )
JULIE ZIMMERMAN, et al.,               )
                                       )
                Defendants.            )


               MEMORANDUM OPINION AND RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE

     This case comes before the Court on “Defendants Stacy Bowen

and Maxim Healthcare Services, Inc.’s Amended Motion to Dismiss”

(Docket Entry 32) (the “Motion”). For the reasons that follow, the

Court should grant the Motion as specified herein.

                               BACKGROUND

     Alleging violations of his constitutional and statutory rights

during his incarceration with the North Carolina Department of

Public Safety (the “NCDPS”) in the summer of 2016, Joshua Nicholson

(the “Plaintiff”) initiated a lawsuit against various defendants,

including Stacy Bowen (“Bowen”) and Maxim Healthcare Services, Inc.

(“Maxim,” and collectively, the “Maxim Defendants”) (Docket Entry

1 (the “Complaint”), ¶¶ 4-5).        (See generally Docket Entry 1.)

Maxim Defendants moved to dismiss the Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure (the “Rules”) (see

Docket Entry 16), contending that “[d]ismissal is appropriate

because, based solely upon the allegations of the Complaint, or




    Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 1 of 30
rather lack thereof, Plaintiff has failed to state a claim upon

which relief can be granted” (Docket Entry 17 at 1).1              In response,

Plaintiff filed an amended complaint (see Docket Entry 23) (the

“Amended Complaint”), which Maxim Defendants also moved to dismiss

under Rule 12(b)(6) (see Docket Entry 32 at 1).             As relevant here,

the Amended Complaint alleges:

       On or around June 6, 2016, a state-court judge sentenced

Plaintiff for various state crimes, “recommend[ing as part of the

sentence] substance abuse treatment, a mental health evaluation,

and compliance with any treatment recommendations.”               (Docket Entry

23, ¶ 13.)     Thereafter, “[Plaintiff] was transferred to Piedmont

Correctional     Institution      (‘Piedmont’),”     at   which    time   “Nurse

Glover” apparently performed a health screening that identified

“(a) history of inpatient mental health treatment (1-3 times),

(b)    a   current    mental   health       complaint,    (c)   treatment   for

depression, including antipsychotic prescription Risperdal, Valium

and Cogentin, (d) and a note from the mother stating [Plaintiff]

was schizophrenic.”      (Id., ¶ 14.)       “Nurse Glover listed the mental

health complaint as a potential item for follow up” and “scheduled

a   mental   health    referral    request     for   [Plaintiff]     to   see   a

psychologist due to the schizophrenia diagnosis.”               (Id.)




     1 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.

                                        2




      Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 2 of 30
     Two   days       later,          on    June    16,      2016,     Julie     Zimmerman

(“Zimmerman”), a defendant in this litigation (id., ¶ 2), conducted

“a mental health assessment on [Plaintiff],” which “discussed his

mental health history which included Brief Psychotic Disorder,

Schizophrenia,       Mood        Disorder,       and   importantly,          [Plaintiff’s]

report[] that     he       had    a    psychiatric        admission     at    CaroMont   in

Gastonia shortly before his jail admission and that he was hearing

voices.”   (Id., ¶ 15.)               Zimmerman further noted that Plaintiff

possessed “an IQ of 72 and a learning disability,” which she stated

“placed him in the ‘borderline range of intellectual functioning.’”

(Id., ¶ 16.)         “A Beta IQ of 72 put Zimmerman on notice that

[Plaintiff]    had     a    severe         learning       disability    and    borderline

retardation,    and    presented           the     same    cognitive    ability     as   an

8-year-old child.”          (Id.)

     “Despite having this information and patient history, it is

clear from Zimmerman’s notes in the ‘Interview,’ ‘Assessment,’ and

‘Plan’   portions      of    the       assessment         that   she   largely     ignored

[Plaintiff’s] history and test scores, and instead recommended him

to be integrated into the regular population of the prison” (id.),

notwithstanding both her acknowledgment that “[Plaintiff] required

inpatient admission both times he had previously been incarcerated”

and Plaintiff’s specific request “to again go to Central Prison

(‘CP’) inpatient in Raleigh” (id., ¶ 17).                         Zimmerman indicated

“that her goal was for [Plaintiff] to ‘maintain a stable mental


                                              3




    Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 3 of 30
status as evidenced by requiring no inpatient admissions.’”                    (Id.)

In   making    such    plan,   Zimmerman      failed   to    “follow     the   NCCHC

guidelines for Mental Health Screening and Evaluation.”                        (Id.,

¶ 18.)2     Nevertheless, as per NCDPS protocol, “it is believed that

Zimmerman . . . arrang[ed two] IQ tests for [Plaintiff] since his

prior IQ test was more than 5 years old.”                   (Id., ¶ 20.)       These

tests, conducted on June 17, 2016, and June 20, 2016, returned

scores of 63 and 67, respectively, “plac[ing] Mountain View on

notice    that    [Plaintiff]      required      significant     [Americans     with

Disabilities Act (the “ADA”)] accommodation and inpatient care.”

(Id.)

      “On    or   about     June   21,   2016,    [Plaintiff]     was    ‘seen’   at

[Piedmont’s] outpatient program by [another defendant,] Joseph

Williams, MD [(‘Williams’)] (via telepsychiatry).                     In the exam,

Williams      does    not    mention     [Plaintiff’s]      IQ   or     educational

background, he downplays the psychotic episodes, and he fails to

thoroughly discuss the inpatient treatments [Plaintiff] received.”

(Id., ¶ 19.)         Williams’s “final ‘Plan’ [wa]s for [Plaintiff] to

return in 6-8 weeks.”        (Id.)     A couple hours later, “Zimmerman made

an administrative note regarding [Plaintiff’s] old NCDPS chart,”

which includes “a detailed accounting of [Plaintiff’s] psychotic

behavior with a final sentence that reads, ‘I do not believe he has


     2 The Amended Complaint does not further identify “NCCHC” or
its Mental Health Screening and Evaluation guidelines.       (See
generally Docket Entry 23.)

                                          4




     Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 4 of 30
the mental capacity to effectively fake a mental illness.’ Despite

this fact, no action was taken.”           (Id., ¶ 21.)

      Apparently also on June 21, 2016, Plaintiff transferred to

“Mountain View” (id., ¶ 22), where “an Intake health screen was

conducted by [another defendant named Robin] Caison, who listed

‘outpatient only’ as the history of mental health treatment.              She

stated that there was current mental health treatment but no mental

health complaint.”        (Id., ¶ 23.)3     “It is believed that Mountain

View had received Piedmont’s IQ test results prior to [Plaintiff’s]

transfer.”       (Id., ¶ 22.)    “On June 28, 2016, [Plaintiff] did not

respond to internal stimuli and repeatedly asked the same question

to   the   social     worker,   Jennifer   Johnson[   (‘Johnson’),    another

defendant in this litigation].             Despite his abnormal behavior,

Johnson did not mark any concerns for [Plaintiff].”           (Id., ¶ 24.)

      Johnson also saw Plaintiff “on Friday, August 12, 2016, this

time for crisis intervention relating to reported problems with his

roommate, and [Plaintiff] requested to be put in a room by himself.

[Plaintiff] presented with marks on his face and could not look

Johnson in the eye while talking to her.”          (Id., ¶ 25.)     “Based on

Johnson’s notes, Johnson was not concerned about [Plaintiff’s]

safety     and   no   changes   were   reported   regarding   the    roommate


     3 In this regard, a health screen at Piedmont “on or about
June 6, 2016,” listed “inpatient treatment,” but “marked ‘no’” for
“current mental health treatment/complaint.”     (Id., ¶ 21; but
see id., ¶ 14 (alleging that Plaintiff transferred to Piedmont
“[o]n or about June 14, 2016”).)

                                       5




     Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 5 of 30
situation.    It is believed [Plaintiff] was raped and assaulted on

and before this date.”     (Id.)

     The    following   Monday,    August   15,   2016,   Johnson   treated

Plaintiff “due to ‘vague threats of harm to himself and/or others.’

Johnson noted that [Plaintiff] contracted for safety and she placed

him on Behavior Observations overnight.         He was to be re-evaluated

the next morning. The records provided to Plaintiff’s counsel make

no reference to [Plaintiff’s] roommate situation at this time.”

(Id., ¶ 26.)    Next:

          Almost an hour later, on Monday, August 15, 2016,
     [Plaintiff] was treated by Stacy Bowen, RN, for an injury
     to his arm.      The injury to [Plaintiff’s] arm was
     consistent with some of the notes provided in Blue Ridge
     Hospital’s records concerning [Plaintiff] being sexually
     assaulted, yet Bowen treated it as a minor injury with no
     mention of sexual assault. This, in addition to other
     information received by Bowen, allowed Bowen to draw the
     inference that a sexual assault had occurred, and
     Bowen[,] upon information and belief, drew such an
     inference. Upon information and belief, Bowen also knew
     or should have known that [] Plaintiff had suffered a
     bruised backside. Bowen ignored various glaring signs
     that [] Plaintiff had been, and was at further risk of
     being, a victim of sexual assault. Bowen detected and
     ignored [] Plaintiff’s injury, and ignored [] Plaintiff’s
     attempts to provide additional detail beyond the obvious
     physical signs of injury.          Bowen was otherwise
     deliberately indifferent to the obvious continued risk of
     harm to [] Plaintiff in these and other ways.

(Id., ¶ 27.)

     At 9:30 the next morning, Tuesday, August 16, 2016, Johnson

evaluated    Plaintiff.    (Id.,    ¶    28.)     The   records   from   this

evaluation reveal “that [Plaintiff] was scared for his safety and

that he was unable to follow basic questions or instructions.”

                                     6




    Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 6 of 30
(Id.)    The records further reflect Plaintiff’s recent IQ scores of

63 and 67.      (Id.)    “NCDPS procedure and policy manual” requires,

for “any IQ score below 70[,] . . . an immediate referral to

Behavioral Health Services,” as well as immediate contact with “a

qualified    Behavioral      Health    professional”     to    “conduct    a   more

in-depth mental health assessment.”              (Id.)        “However, neither

Zimmerman, Williams, nor Johnson followed these guidelines, and

instead Johnson just made a note to follow up in 24 hours.”                    (Id.)

     Consistent with that note, around 9:30 a.m. on Wednesday,

August    17,   2016,4   another      NCDPS   employee   identified       only    as

“‘Dalton’” conducted “a developmental disability assessment” of

Plaintiff.       (Id.,   ¶   29.)      This   assessment      reflected   certain

deficiencies, including in Plaintiff’s “capacity for independent

living,” such that “Dalton found that [Plaintiff] was classified as

a mental health 3 status developmentally disabled inmate, and was

added to the DD Caseload.”            (Id.)    Dalton’s assessment further

reflects that “‘Treatment goals are being established today with a

focus on encouraging [Plaintiff] to make decisions to protect his

self-interests, request assistance when needed, and protect himself

from exploitation or personal harm by others.’”                   (Id., ¶ 30.)

“Dalton further stated that ‘[Plaintiff] is being encouraged to

notify staff if there are any incidents of other inmates attempting


     4   Per the Amended Complaint, “[o]n Wednesday, August 17,
2016, a very strange and alarming series of events unfolded that
cannot be explained by the records.” (Id., ¶ 29.)

                                         7




    Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 7 of 30
to exploit or take advantage of him.          [Plaintiff] has remained

infraction-free thus far since his admission to prison.’”          (Id.)

     At 2:10 p.m. and 2:31 p.m. that same day, Dalton added “the

Case Manager Orientation and DC-927 Evaluation Form” to Plaintiff’s

records.   (Id., ¶ 31.)    “Less than 30 minutes later, there was an

urgent request by Sarah Condrey to transport [Plaintiff] to Blue

Ridge Regional Hospital for an alleged sexual assault.           The only

other record from Mountain View is dated August 18, 2016.”          (Id.)

As to what followed:

          The Blue Ridge Regional Hospital Emergency Room
     record states, in relevant part, that “[Plaintiff] is a
     27 year old male with a significant past medical history
     of schizophrenia who initially reported to the Mountain
     View correctional nursing staff complaining of suicidal
     ideations.   After observing him for some time patient
     then began to state that someone had ‘messed with him.’
     It is difficult to know exactly what transpired but at
     some point he was released back to his [cell] over the
     last several days. He presented again today complaining
     of pain stating that someone “messed with him.”
     “[N]ursing staff became concerned and so they requested
     that he come to the ER for evaluation because they felt
     that he had been sexually assaulted by his cellmate.”
     There is no mention of someone “messing with him” in
     Mountain View records.    Mountain View records make no
     mention of the nursing staff being concerned about
     [Plaintiff] or his safety. [Plaintiff] was released back
     into his cell after the nursing staff was made aware of
     [Plaintiff’s] condition.

          The Blue Ridge Regional Hospital Emergency Room
     record further states that “During this time, Mountain
     View correctional called back to state that there was
     recent blood in his cough as well as several
     ‘instruments’ [that] did have blood on them as well and
     prison staff was treating the cell as a crime scene.
     They freely admit that he does not have the ability to
     give a good history therefore the [sic] requested further
     workup.    During my interview, patient is extremely

                                    8




    Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 8 of 30
 guarded but does state that someone hurt him but won’t
 quite say how. He did admit to having some blood coming
 out of his rectum with direct questioning but would not
 bring this out without questioning.” There is no record
 from Mountain View of this phone call to Blue Ridge.
 There is no medical record from Mountain View in regard
 to blood in [Plaintiff’s] cough or on several
 “instruments.” There is no record from Mountain View in
 regard to [Plaintiff’s] cell being treated as a crime
 scene. There is no record from Mountain View in regard
 to [Plaintiff’s] cellmate raping him. Further down in
 the Blue Ridge medical record, Dr. Cornelius states that
 [Plaintiff] cannot even provide his own date of birth.

      After being treated at Blue Ridge, [Plaintiff] was
 transferred to Mission Hospital at approximately 7:00 pm
 on Wednesday, August 17, 2016. The emergency room report
 from Mission, in relevant part, states that “I spoke with
 Ms. Buchanan at the facility and also with the officers
 at the bedside as well as the patient.” “On Monday the
 patient may [sic] reports of possible self-harm and [was]
 placed in an area where he had mental health and
 ‘restricted housing.’”    “Ms. Buchanan said that they
 found bruises on his backside as well as his arms and she
 got involved with further investigation and went to the
 patient’s cell.”    “When Ms. Buchanan flipped over the
 mattress, she found that the underside mattress cover had
 blood on it about the size of a dinner plate. She also
 found a wash rag was hanging on the puncture [sic] dry
 that she said may have had blood on it that was washed
 out. She states that the psychologist spoke with the
 patient and the patient did admit to being victimized and
 assaulted.”   The records reflect that [Plaintiff] is
 developmentally delayed and has the functional status of
 an 8-year-old.    The records further reflect that Ms.
 Buchanan “did tell me the patient was found [sic] have a
 black eye on Friday evening that was not there earlier
 that day.”

      Plaintiff’s counsel was not provided any records
 showing that a Ms. Buchanan worked at Mountain View, nor
 was counsel provided any records with her notes.
 Mountain View provided two medical records from August
 15, 2016, . . . but neither of those records indicated
 sexual assault.     Mountain View assured counsel for
 Plaintiff that it provided all its records concerning
 [Plaintiff]. Mountain View has no records describing the
 bruising on [Plaintiff’s] body, Buchanan’s investigation,

                                9




Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 9 of 30
     flipping over a mattress and finding blood the size of a
     dinner plate, the bloody rag, a black eye, [Plaintiff’s]
     roommate situation, or treating [Plaintiff’s] cell as a
     crime scene. There is no record of a psychologist visit.
     Mission Hospital records indicate that Buchanan examined
     [Plaintiff] on Monday, August 15, 2016, yet Mountain View
     did not send [Plaintiff] to the emergency room until two
     days later, and interestingly, after Mountain View
     examined [Plaintiff] for a developmental disability.

          The emergency room report from Mission further
     states that “Ms. Buchanan told me that the patient said
     he was afraid to sleep at night because he was afraid
     that they would kill him.    Patient denies any rectal
     bleeding. Review systems difficult to obtain from the
     patient given his about [sic] mental delay.” Mountain
     View records are devoid of any reference to a Ms.
     Buchanan or [Plaintiff’s] concerns about someone trying
     to kill him.

          On Thursday, August 18, 2016, [Plaintiff] was
     returned to Mountain View. He was seen by Keith D’Amico
     for an injury.    [Plaintiff] made repeated visits for
     evaluation and crisis intervention on August 18, 2016.
     He remained on Behavioral Observation.

          On Friday, August 19, 2016, [Plaintiff] presented
     again with an elevated risk of self-injury. He again
     requested not to be put back in his cell. It is believed
     that despite [Plaintiff] being raped and sexually
     assaulted, Mountain View placed [Plaintiff] back in a
     cell with a cellmate.

          Check-ups   continued    until  [Plaintiff] was
     transferred to Pender [Correctional Institute] on or
     about Monday, August 22, 2016. . . .

(Id., ¶¶ 32-39 (internal paragraph numbering omitted) (“[sic]”

notations and certain brackets in original).)

     “At the time of the incidents at issue, [] Plaintiff had

clearly established rights under the United States Constitution[]”

to, inter alia, “be free from cruel and unusual punishment,”

including “deliberate indifference to [either] a substantial risk

                                   10




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 10 of 30
of serious harm” or his “medical needs.”            (Id., ¶ 50.)          “Defendants

violated these clearly established rights in the ways described in

summary     form    herein,   and   in    ways   that   will    be    uncovered     in

discovery and at trial.”             (Id., ¶ 51.)        “The unconstitutional

misconduct described herein was objectively unreasonable and was

undertaken intentionally, with malice and knowing disregard for

Plaintiff’s clearly established constitutional rights.”                          (Id.,

¶   52.)      “As    a   direct     and   proximate     result       of    the   above

constitutional violations, [] Plaintiff suffered serious physical

and emotional injury.”        (Id., ¶ 53.)       “As to Maxim and Worldwide,

the constitutional violations described herein involved execution

of the entities’ official policies and custom.                 These policies and

customs were the moving force behind the constitutional violations.

[] Plaintiff specifically does not allege that Maxim and Worldwide

are liable merely via respondeat superior.”               (Id., ¶ 54.)

      In addition, “Defendants each had personal involvement in the

wrongs enumerated in this Complaint in which they are named,

through personal direction and/or actual knowledge and acquiescence

as described herein.”             (Id., ¶ 56.)          “All of [] Defendants

conspired with one another to deprive Plaintiff of his health,

well-being and peace of mind.”            (Id., ¶ 57.)     Moreover:

      [This] conspiracy included, but was not limited to:

           a. Conspiracy to violate the Eighth and Fourteenth
           Amendment Rights of Plaintiff in violation of the
           Civil Rights Act, Title 42 U.S.C. § 1985;


                                          11




    Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 11 of 30
       b. Conspiracy to deprive Plaintiff of his physical,
       mental, and emotional health;

       c. Conspiracy to harm Plaintiff            as   indicated
       earlier in this Complaint;

       d. Conspiracy to cover-up the sexual abuse and
       assaults of Plaintiff’s cellmate.

          Upon information and belief, all of [] Defendants
     had various incentives to participate in the conspiracy.
     For example, all of [] Defendants and their employees are
     incentivized to carry out medical visits as quickly as
     possible. For the contractors and their employees, the
     quicker the medical visits are carried out, the more
     profitable for the contractors.     For NCDPS and their
     employees, there are specific metrics in place to gauge
     how many medical visits and sick call requests and
     grievances are closed out.     There is no mechanism in
     place within NCDPS for inmates to challenge the adequacy
     of medical care provided, so the only incentive
     [ D]efendants have is to complete medical appointments as
     quickly as possible, and to close sick calls and
     grievances as quickly as possible. Due to this and other
     reasons, [] Defendants acted in concert to coverup [sic]
     the assaults on [] Plaintiff.

          The above acts were committed by all of []
     Defendants, acting under the color of state law and
     authority and violated clearly established statutory or
     constitutional rights of Plaintiff of which a reasonable
     person would have known.

(Id., ¶¶ 57-59 (internal paragraph numbering omitted).)             “As a

direct and proximate result of Defendants’ conspiracy to harm

and/or cover-up such harm and/or deliberate indifference and/or

failure to protect Plaintiff, [Plaintiff] suffered severe and

permanent emotional distress and mental anguish together with a

total deprivation of his rights guaranteed by the Constitution of

the United States of America.”     (Id., ¶ 64.)



                                   12




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 12 of 30
     Finally, “Defendants have discriminated against Plaintiff, by

excluding him from participation in, or denying him the benefits

of, programs, activities and services for which Plaintiff is

qualified, or for which he would be qualified with reasonable

accommodation to his disability.        These acts and omissions violate

the rights of Plaintiff under [Title II of] the [ADA].”             (Id.,

¶ 69; see also id., ¶¶ 66, 68, 71.)         “Title II of the ADA states

that ‘no qualified individual with a disability shall, by reason of

such disability, be excluded from participation in or be denied the

benefits of services, programs, or activities of a public entity,

or be subjected to discrimination by any such entity.’”             (Id.,

¶ 66.)

     “The      U.S.   Department   of     Justice    (‘DOJ’)   regulation

implementing Title II of the ADA clearly requires the provision of

effective communication as part of its nondiscrimination mandate.”

(Id., ¶ 71.)    “This regulation states:     ‘A public entity shall take

appropriate steps to ensure that communications with applicants,

participants, and [sic] members of the public, and companions with

disabilities are as effective as communications with others.’”

(Id. (quoting 28 C.F.R. § 35.160(a)).)              “In order to ensure

effective communication, the ADA requires that ‘a public entity’

furnish ‘appropriate auxiliary aids and services where necessary to

afford individuals with disabilities . . . an equal opportunity to

participate in, and enjoy the benefits of, a service, program, or


                                   13




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 13 of 30
activity   conducted   by   [sic]   a   public   entity.’”   (Id.,   ¶   72

(ellipsis in original) (quoting 28 C.F.R. § 160(b)(1)).)

     “On information and belief, Defendants failed to provide

effective communication or provide comparable access to services,

benefits, activities, programs, or privileges, policies, regular

practices, and/or customs.”     (Id., ¶ 73.)      Accordingly:

          As a proximate result of Defendants’ violation of
     Plaintiff’s rights under the ADA, Plaintiff has suffered
     from   discrimination,   unequal   treatment,   exclusion
     (including exclusion from Defendants’ services, benefits,
     activities, programs, and privileges), violations of his
     rights under the laws of the United States, loss of
     dignity, frustration, humiliation, mental anguish,
     depression, suicidal thoughts, emotional pain and
     suffering, anxiety, trauma, embarrassment, and medical
     expenses that have been incurred and will be incurred in
     the future.

(Id., ¶ 74.)

     As noted, Maxim Defendants moved to dismiss the Amended

Complaint for failure to state a claim under Rule 12(b)(6) (see

Docket Entry 32), a request Plaintiff opposes, at least as to

Plaintiff’s 42 U.S.C. § 1983 claims (see Docket Entry 50) (the

“Opposition”).

                               DISCUSSION

     I.    Motion to Dismiss Standards

     In reviewing a Rule 12(b)(6) motion, the Court must “accept

the facts alleged in the complaint as true and construe them in the

light most favorable to the plaintiff.” Coleman v. Maryland Ct. of

App., 626 F.3d 187, 189 (4th Cir. 2010), aff’d sub nom., Coleman v.


                                    14




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 14 of 30
Court of App. of Md., 566 U.S. 30 (2012).                   The Court must also

“draw all reasonable inferences in favor of the plaintiff.”                      E.I.

du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (internal quotation marks omitted).                       It “do[es]

not, however, accept as true a legal conclusion couched as a

factual allegation” nor does it “accept unwarranted inferences,

unreasonable conclusions, or arguments.”                    SD3, LLC v. Black &

Decker (U.S.) Inc., 801 F.3d 412, 422 (4th Cir. 2015), as amended

on   reh’g    in   part   (Oct.    29,     2015)    (internal   quotation       marks

omitted). It “can further put aside any naked assertions devoid of

further      factual   enhancement.”          Id.   (internal      quotation    marks

omitted).

      To avoid Rule 12(b)(6) dismissal, a complaint must contain

sufficient factual allegations “to ‘state a claim to relief that is

plausible on its face.’”           Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). To qualify as plausible, a claim needs sufficient factual

content to support a reasonable inference of the defendant’s

liability for the alleged misconduct.                 Id.    “Where a complaint

pleads    facts    that   are     merely    consistent      with    a     defendant’s

liability, it stops short of the line between possibility and

plausibility of entitlement to relief.”                Id. (internal quotation

marks omitted).        This standard “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.”                     Id.     In other


                                         15




     Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 15 of 30
words, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal

conclusions.         Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Id.     Moreover, “where the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint” cannot “survive a Rule 12(b)(6) motion.”                    Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).                       “At bottom,

determining whether a complaint states . . . a plausible claim for

relief . . . will ‘be a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.’”      Id. (quoting Iqbal, 556 U.S. at 679).

       II.    Preliminary Matters

       As an initial matter, the Opposition contends that, because

Maxim Defendants filed the Motion late, they “lack standing to

pursue the [M]otion and they have waived the defenses asserted in

the [M]otion” (Docket Entry 50 at 3).             (See id. at 3-6.)        However,

after      Plaintiff    filed    his   Opposition,    he   consented    to   Maxim

Defendants’ then-pending motion for extension of time to file the

Motion (Docket Entry 36).          (See Docket Entry 54 at 2.)          The Court

therefore granted the extension motion and “accept[ed the Motion]

as    if    timely     filed.”     (Text      Order   dated   Oct.   15,     2019.)

Accordingly, Plaintiff’s timeliness-related contentions lack merit.




                                         16




      Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 16 of 30
       In   addition,    although     Plaintiff    generically       alleges      that

“Defendants” violated his rights under Section 1983, Section 1985,

and the ADA, ambiguity exists regarding whether Plaintiff intended

to pursue claims under Section 1985 and the ADA against Maxim

Defendants     given    the    Amended   Complaint’s       utter     lack    of    any

individualized factual allegations that would support such claims.

(See generally Docket Entry 23.)              Nevertheless, Maxim Defendants

moved to dismiss all potential claims, asserting, inter alia, that

“[n]one of the [required] elements for a § 1985(3) conspiracy claim

are alleged with any particularity in the Amended Complaint as to

the Maxim Defendants” (Docket Entry 33 at 15), as well as that

“Plaintiff     has     alleged    a   non-discriminatory       and    generalized

financial incentive system that Plaintiff believes to be perverse

— but that is not a cognizable conspiracy under § 1985” (id. at

16).    They further contended that Plaintiff’s ADA claim fails

against Maxim Defendants because, inter alia, they are not public

entities, as Title II requires.           (See id. at 17.)

       Notwithstanding        Maxim   Defendants’    Section       1985     and    ADA

contentions,     the    Opposition     addresses    only    Maxim     Defendants’

Section 1983 arguments.          (See, e.g., Docket Entry 50 at 8 (“Here,

Maxim [Defendants] are subject to a 1983 claim, and it would be a

travesty if the actions of [Maxim Defendants] as alleged in the

[Amended] Complaint do not amount to at least a jury question of

deliberate indifference to [Plaintiff’s] safety and serious medical


                                         17




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 17 of 30
needs.”); see generally Docket Entry 50 (focusing solely on Section

1983 claim).)   As such, Plaintiff effectively concedes that any

Section 1985 and ADA claims against Maxim Defendants fail.           See,

e.g., Kinetic Concepts, Inc. v. Convatec Inc., No. 1:08cv918, 2010

WL 1667285, at *6-9 (M.D.N.C. Apr. 23, 2010) (finding that “[the

d]efendants conceded the [disputed] issue by failing to respond to

it at the appropriate time,” and noting that, under both this

Court’s Local Rules and as a “general principle,” a litigant “who

fails to address an issue . . . concede[s] the issue”) (collecting

cases).   For this reason alone, the Court should grant Maxim

Defendants’ request to dismiss any Section 1985 and ADA claims

against them.

     Moreover, any Section 1985 and ADA claims against Maxim

Defendants do not withstand Rule 12(b)(6) scrutiny.          Pursuant to

Section 1985,

          [i]f two or more persons . . . conspire . . ., for
     the purpose of depriving, either directly or indirectly,
     any person or class of persons of the equal protection of
     the laws, or of equal privileges and immunities under the
     laws . . . whereby another is injured in his person or
     property, or deprived of having and exercising any right
     or privilege of a citizen of the United States, the party
     so injured or deprived may have an action for the
     recovery of damages occasioned by such injury or
     deprivation, against any one or more of the conspirators.

42 U.S.C. § 1985(3).    Furthermore:

          The law is well settled that to establish a
     sufficient cause of action for “conspiracy to deny equal
     protection of the laws” under section 1985(3), a
     plaintiff must prove: (1) a conspiracy of two or more
     persons, (2) who are motivated by a specific class-based,

                                   18




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 18 of 30
     invidiously discriminatory animus to (3) deprive the
     plaintiff of the equal enjoyment of rights secured by the
     law to all, (4) and which results in injury to the
     plaintiff as (5) a consequence of an overt act committed
     by the defendants in connection with the conspiracy.

Simmons v. Poe, 47 F.3d 1370, 1376 (4th Cir. 1995).                 Here, rather

than asserting “a specific class-based, invidiously discriminatory

animus,”    id.,    the      Amended   Complaint     alleges      that   financial

considerations motivated Maxim Defendants’ actions (see Docket

Entry 23, ¶ 58 (“[A]ll of [] Defendants and their employees are

incentivized to carry out medical visits as quickly as possible.

For the contractors and their employees, the quicker the medical

visits are carried out, the more profitable for the contractors.

. . . Due to this and other reasons, [] Defendants acted in concert

to coverup [sic] the assaults on [] Plaintiff.”)).                  Accordingly,

the Amended Complaint fails to plausibly allege a Section 1985

claim against Maxim Defendants.

     In turn, Title II provides that, “[s]ubject to the provisions

of [Subchapter II of the ADA], no qualified individual with a

disability shall, by reason of such disability, be excluded from

participation      in   or    be   denied   the   benefits   of    the   services,

programs, or activities of a public entity, or be subjected to

discrimination by any such entity.”               42 U.S.C. § 12132 (emphasis

added).    As relevant here, the ADA defines “public entity” as “any

State or local government,” or “any department, agency, special

purpose district, or other instrumentality of a State or States or


                                        19




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 19 of 30
local government.”        42 U.S.C. § 12131(1)(A)-(B).             “By its plain

language, this definition ‘does not include private individuals or

private entities,’” Wright v. Carroll Cty. Bd. of Educ., No.

11cv3103,   2013    WL    4525309,   at   *19     (D.   Md.   Aug.    26,   2013)

(collecting cases), such as Maxim Defendants (see Docket Entry 23,

¶¶ 4-6).    See, e.g., City & Cty. of San Francisco v. Sheehan, 575

U.S. 600, __, 135 S. Ct. 1765, 1773 (2015) (“Only public entities

are subject to Title II . . . .”); Smith v. Glanz, 662 F. App’x

595, 597 (10th Cir. 2016) (explaining that “only public entities,

and not individual public employees . . . may be held liable under

the ADA” and that “no individual . . . may be held liable under

Title II of the ADA”).       The fact that, per the Amended Complaint,

Maxim “contracted with NCDPS to perform essential state functions

with regard to the prison system and as to [] Plaintiff” (Docket

Entry 23, ¶ 4), does not change this reality.             See, e.g., Edison v.

Douberly,   604    F.3d   1307,   1310    (11th    Cir.    2010)     (“A   private

contractor does not . . . become liable under Title II [of the ADA]

merely by contracting with the State to provide governmental

services, essential or otherwise.”); Wright, 2013 WL 4525309, at

*19-20 (finding Title II inapplicable to actions of private parties

and collecting cases).        Accordingly, any Title II claim against

Maxim Defendants fails as a matter of law.5


     5   In any event, the Amended Complaint does not plausibly
allege that Maxim Defendants discriminated against Plaintiff either
                                                     (continued...)

                                     20




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 20 of 30
     Finally, the Motion asks the Court to award Maxim Defendants

“attorneys’ fees and costs, in accordance with 42 U.S.C. § 1988.”

(Docket Entry 32 at 2.)      Section 1988 provides that, “[i]n any

action or proceeding to enforce a provision of [S]ection[ 1983 or

Section 1985] . . ., the [C]ourt, in its discretion, may allow the

prevailing party[] . . . a reasonable attorney’s fee as part of the

costs.”     42 U.S.C. § 1988(b).   However, Maxim Defendants fail to

develop this request in either their memorandum in support of the

Motion or their reply.     (See Docket Entries 33, 51.)       Under such

circumstances, the Court should decline to award attorney’s fees.

     III.    Section 1983 Claim

     Finally, Plaintiff contends that Maxim Defendants violated his

eighth-amendment rights.     (See Docket Entry 23, ¶¶ 49-50.)            In

particular, Plaintiff asserts that Maxim Defendants violated his

rights “[t]o be free from deliberate indifference to a substantial

risk of serious harm” and to receive “adequate medical care and to

be free from deliberate indifference to medical needs.”             (Id.,


     5(...continued)
deliberately or with deliberate indifference (see generally Docket
Entry 23), as required for a compensatory damages claim under Title
II. See, e.g., Bone v. University of N.C. Health Care Sys., No.
1:18cv994, 2019 WL 4393531, at *17 (M.D.N.C. Sept. 13, 2019)
(explaining that, under Title II, “compensatory damages are
available only upon proof of intentional discrimination or
disparate treatment, rather than mere disparate impact,” which
obliges “a plaintiff [to] show that the defendant knew that harm to
a federally protected right was substantially likely and failed to
act on that likelihood” (internal quotation marks omitted)), report
and recommendation adopted, No. 1:18cv994, 2020 WL 1062421
(M.D.N.C. Mar. 5, 2020).

                                   21




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 21 of 30
¶ 50; see also Docket Entry 50 at 8 (“[I]t would be a travesty if

the actions of Bowen and Maxim as alleged in the Complaint do not

amount to at least a jury question of deliberate indifference to

[Plaintiff’s] safety and serious medical needs.”).)            In response,

Maxim    Defendants    argue   that   the   Amended   Complaint   fails      to

plausibly allege their violation of Plaintiff’s constitutional

rights.      (See, e.g., Docket Entry 33 at 10 (“[N]owhere in the

Amended Complaint is there a factual assertion of any specificity

with regard to how Nurse Bowen’s conduct was either deliberately

indifferent or that it caused Plaintiff’s asserted constitutional

deprivations.”).) Conversely, “Plaintiff contends that the acts of

Bowen and Maxim establish reckless indifference as a matter of law

based on the medical evidence thus far presented, which has been

incorporated in the First Amended Complaint.”          (Docket Entry 50 at

8.)    Plaintiff’s contentions lack merit.

       A.   Deliberate Indifference Standards

       “It is undisputed that the treatment a prisoner receives in

prison and the conditions under which he is confined are subject to

scrutiny under the Eighth Amendment.”             Helling v. McKinney, 509

U.S. 25, 31 (1993).       However, “a prison official cannot be found

liable under the Eighth Amendment for denying an inmate humane

conditions     of   confinement   unless    the    official   knows   of    and

disregards an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could


                                      22




      Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 22 of 30
be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.”              Farmer v. Brennan, 511 U.S. 825,

837 (1994).

       As such,

       [a]n inmate’s Eighth Amendment claim involves a
       subjective component and an objective component.
       “Specifically, Eighth Amendment analysis necessitates
       inquiry as to whether the prison official acted with a
       sufficiently   culpable   state   of   mind   (subjective
       component) and whether the deprivation suffered or injury
       inflicted on the inmate was sufficiently serious
       (objective component).” These requirements spring from
       the text of the amendment itself; absent intentionality,
       a condition imposed on an inmate cannot properly be
       called “punishment,” and absent severity, such punishment
       cannot be called “cruel and unusual.”

Iko    v.   Shreve,   535    F.3d   225,    238       (4th   Cir.    2008)   (citation

omitted).

       Thus, “[t]he question under the Eighth Amendment is whether

prison officials, acting with deliberate indifference, exposed a

prisoner to a sufficiently substantial ‘risk of serious damage to

his    future    health.’”      Farmer,         511   U.S.   at     843.     “To   prove

deliberate indifference, plaintiffs must show that ‘the official

kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety.’”       Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016)

(brackets in original) (quoting Farmer, 511 U.S. at 837); see also

id. (“Put differently, the plaintiff must show that the official

was ‘aware of facts from which the inference could be drawn that a

substantial risk of serious harm exist[ed], and . . . dr[ew] th[at]

inference.’” (brackets, emphasis, and ellipsis in original)).                         In

                                           23




      Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 23 of 30
the medical context, this requires a plaintiff to establish that

the defendants “acted with ‘deliberate indifference’ (subjective)

to [his] ‘serious medical needs’ (objective).”          Iko, 535 F.3d at

241.6     A   defendant   displays   deliberate   indifference   where   he

possesses “actual knowledge of the risk of harm to [an] inmate” and

“also . . . recognize[s] that his actions [a]re insufficient to

mitigate the risk of harm to the inmate arising from his medical

needs.”       Id. (emphasis in original) (internal quotation marks

omitted).

        “[D]eliberate indifference entails something more than mere

negligence, . . . [but] is satisfied by something less than acts or

omissions for the very purpose of causing harm or with knowledge

that harm will result.”       Farmer, 511 U.S. at 835.      “It requires

that a [defendant] actually know of and disregard an objectively

serious condition, medical need, or risk of harm.”           De’lonta v.

Johnson, 708 F.3d 520, 525 (4th Cir. 2013) (internal quotation

marks omitted).     A plaintiff can satisfy this standard by showing

“that a [defendant] knew of a substantial risk from the very fact

that the risk was obvious.”          Scinto, 841 F.3d at 226 (internal

quotation marks omitted).




     6    A medical need qualifies as serious if it “has been
diagnosed by a physician as mandating treatment or . . . is so
obvious that even a lay person would easily recognize the necessity
for a doctor’s attention.” Id. (internal quotation marks omitted).

                                     24




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 24 of 30
     A    plaintiff   can   also   establish   “a   prima   facie   case   of

deliberate indifference” where “‘a substantial risk of [serious

harm] was longstanding, pervasive, well-documented, or expressly

noted by prison officials in the past, and the circumstances

suggest that the defendant-official . . . had been exposed to

information concerning the risk and thus must have known about

it.’”    Id. (brackets and ellipsis in original) (quoting Parrish ex

rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)).                 In

addition, “‘[f]ailure to respond to an inmate’s known medical needs

raises an inference [of] deliberate indifference to those needs.’”

Id. (brackets in original).

     B.    Analysis

     The only allegations in the Amended Complaint specific to

Maxim Defendants and their interactions with Plaintiff state, in

full:

          Almost an hour [after Johnson evaluated Plaintiff,
     “plac[ing] him on Behavior Observations overnight”
     (Docket Entry 23, ¶ 26)], on Monday, August 15, 2016,
     [Plaintiff] was treated by Stacy Bowen, RN, for an injury
     to his arm.      The injury to [Plaintiff’s] arm was
     consistent with some of the notes provided in Blue Ridge
     Hospital’s records concerning [Plaintiff] being sexually
     assaulted, yet Bowen treated it as a minor injury with no
     mention of sexual assault. This, in addition to other
     information received by Bowen, allowed Bowen to draw the
     inference that a sexual assault had occurred, and
     Bowen[,] upon information and belief, drew such an
     inference. Upon information and belief, Bowen also knew
     or should have known that [] Plaintiff had suffered a
     bruised backside. Bowen ignored various glaring signs
     that [] Plaintiff had been, and was at further risk of
     being, a victim of sexual assault. Bowen detected and
     ignored [] Plaintiff’s injury, and ignored [] Plaintiff’s

                                     25




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 25 of 30
     attempts to provide additional detail beyond the obvious
     physical signs of injury.          Bowen was otherwise
     deliberately indifferent to the obvious continued risk of
     harm to [] Plaintiff in these and other ways.

(Id., ¶ 27.)

     As Maxim Defendants maintain (see Docket Entry 33 at 9-11),

these allegations largely qualify as “naked assertions devoid of

further factual enhancement,” SD3, LLC, 801 F.3d at 422 (internal

quotation marks omitted), which the Court must “put aside,” id., in

analyzing a Rule 12(b)(6) motion. Stripped of “legal conclusion[s]

couched as . . . factual allegation[s],” id. (internal quotation

marks   omitted),   “unadorned,   the-defendant-unlawfully-harmed-me

accusation[s],” Iqbal, 556 U.S. at 678, and “mere conclusory

statements,” id., the Amended Complaint alleges little more than

that Bowen treated Plaintiff for an unspecified arm injury, which

“was consistent with some of the notes provided in Blue Ridge

Hospital’s records [from two days later] concerning [Plaintiff]

being sexually assaulted, yet Bowen treated it as a minor injury

with no mention of sexual assault” (Docket Entry 23, ¶ 27).

     Notably, the Amended Complaint lacks any factual allegations

indicating how Plaintiff’s unspecified arm injury either “allowed

Bowen to draw the inference that a sexual assault had occurred” or

alerted Bowen to Plaintiff’s “bruised backside.”       (Id.)   Moreover,

even assuming Bowen somehow should have known — from Plaintiff’s

arm injury, developmental delay, earlier black eye and “‘vague

threats of harm to himself and/or others’” (id., ¶ 26), and/or

                                   26




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 26 of 30
“attempts to provide additional detail beyond the obvious physical

signs of injury” (id., ¶ 27) — that Plaintiff suffered a sexual

assault, nothing in the Amended Complaint indicates that Bowen did

in fact realize either that such assault had occurred or remained

likely to occur (see generally Docket Entry 23), as required for a

deliberate indifference claim, see, e.g., Farmer, 511 U.S. at 838

(explaining that “an official’s failure to alleviate a significant

risk that he should have perceived but did not, while no cause for

commendation, cannot under our cases be condemned as the infliction

of punishment”); Parrish, 372 F.3d at 303 (“It is not enough that

the officers should have recognized [a substantial risk of harm];

they    actually   must   have   perceived   the   risk.”   (emphasis    in

original)).7

       Nevertheless, the Opposition urges the Court to deny the

Motion, asserting:

            Here, Maxim and Bowen are subject to a 1983 claim,
       and it would be a travesty if the actions of Bowen and
       Maxim as alleged in the Complaint do not amount to at
       least a jury question of deliberate indifference to
       [Plaintiff’s]   safety   and   serious   medical   needs.
       [Plaintiff] was an adult with the cognitive ability of an


     7 Even assuming that Buchanan’s investigation occurred on
August 15, 2016, nothing in the Amended Complaint indicates that
Bowen knew of such investigation or its results.       (See, e.g.,
Docket Entry 23, ¶ 35 (alleging that neither medical record from
August 15, 2016, reflects sexual assault).)       Accordingly, the
Amended Complaint does not establish that Maxim Defendants “had
been exposed to information concerning [a sexual assault] risk,”
Scinto, 841 F.3d at 226 (internal quotation marks omitted), or
otherwise “knew of [such] risk . . . [because it] was obvious,” id.
(internal quotation marks omitted).

                                    27




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 27 of 30
     8-year-old   and   suffered  from   borderline  mental
     retardation, yet the named Defendants placed him in a
     prison cell with a violent, KKK member, and ignored
     [Plaintiff’s] pleas for help.    In fact, [] Plaintiff
     contends that the acts of Bowen and Maxim establish
     reckless indifference as a matter of law based on the
     medical evidence thus far presented, which has been
     incorporated in the First Amended Complaint.

(Docket Entry 50 at 8.)         In Plaintiff’s view, “[t]he omissions and

commissions of Bowen and Maxim give rise to a claim to a cruel and

unusual    punishment     claim    [sic]    in   violation   of    the     Eighth

Amendment.”       (Id. at 9.)    These assertions miss the mark.

     First, the Amended Complaint contains no allegations about the

character or history of Plaintiff’s cellmate, let alone that he

qualified as “a violent[] KKK member” (id. at 8).               (See generally

Docket Entry 23.)        Accordingly, the Court cannot consider this

description at the Rule 12(b)(6) stage.           See, e.g., E.I. du Pont,

637 F.3d at 449 (explaining that “statements by counsel that raise

new facts constitute matters beyond the pleadings and cannot be

considered    on    a   Rule    12(b)(6)    motion”).     Nor,    if     it   were

considered, does that description of Plaintiff’s cellmate indicate

that such cellmate posed a danger of sexual assault.                    Moreover,

contrary     to    Plaintiff’s    assertions,     Bowen   did     not    “place[

Plaintiff] in a prison cell with a violent, KKK member.”                  (Docket

Entry 50 at 8.)      Rather, Bowen released Plaintiff back to “an area

where he had mental health and ‘restricted housing’” (Docket Entry

23, ¶ 34 (certain internal quotation marks omitted)) as part of the



                                       28




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 28 of 30
overnight observation Johnson ordered approximately one hour prior

to Bowen and Plaintiff’s singular interaction (see id., ¶¶ 26-27).

     In sum, the Amended Complaint fails to plausibly allege that

Bowen “knew of and disregarded an excessive risk to [Plaintiff’s]

health or safety.”        Scinto, 841 F.3d at 225 (internal quotation

marks and brackets omitted).             Thus, the Court should dismiss

Plaintiff’s   Section      1983       claim   against     Bowen.8     Further,

notwithstanding the assertion that it “does not allege that Maxim

and Worldwide are liable merely via respondeat superior” (Docket

Entry 23, ¶ 54), the Amended Complaint contains no independent

allegations of wrongful conduct by Maxim regarding Plaintiff;

instead, any claim against Maxim rests on Bowen’s conduct.                (See

generally Docket Entry 23.)           Thus, because the Amended Complaint

fails to plausibly allege a Section 1983 claim against Bowen, it

likewise fails to plausibly allege one against Maxim.                The Court

should therefore dismiss Plaintiff’s Section 1983 claims against

Maxim Defendants.

                                  CONCLUSION

     The Amended Complaint does not plausibly allege any Section

1983,   Section   1985,    or   ADA    claims   against    Maxim    Defendants.




     8   Given this resolution, the Court need not separately
analyze whether qualified immunity would shield Bowen from
Plaintiff’s claims. (Compare Docket Entry 33 at 2, 19-20 (urging
qualified immunity), with Docket Entry 50 at 9-13 (contesting
qualified immunity).)

                                        29




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 29 of 30
However, Maxim Defendants did not justify an award of attorney’s

fees.

     IT IS THEREFORE RECOMMENDED that the Motion (Docket Entry 32)

be granted insofar as Plaintiff’s claims against Maxim Defendants

be dismissed, with each side to bear its own attorney’s fees.

     This 19th day of August, 2020.

                                         /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge




                                   30




   Case 1:19-cv-00585-NCT-LPA Document 66 Filed 08/19/20 Page 30 of 30
